DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2021 has been entered.
 Applicant's response has been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 and 31-50 are currently pending and under exam herein.
	Claims 10-30 have been cancelled.

Information Disclosure Statement 

The Information Disclosure Statement filed 19 August 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.  Claims 1-9, 31-47, and 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. in Computers in Biology and Medicine (2017) Vol. 89:389-396, as evidenced by Rahhal et al. in Journal of Medical and Biological Engineering (March 2018) 38:1014-1025 and Kiranyaz et al. in IEEE Transactions on Biomedical Engineering (2016-March) 63:664-675, to illustrate the construction of neural networks as known in the art and in further view of Zhang et al. in Proceedings of the IASTED International Conference in Biomedical Engineering (BioMed 2017); February 20-21, 2017 in Innsbruck, Austria:5 pages.
With respect to claims 1, 31, and 49 the prior art to Acharya et al. teaches the construction of a patient-specific deep convolutional neural network for the classification of ECG signals to elucidate arrhythmic heartbeats in an expedited manner (abstract).  The convolutional neural network (CNN) as taught includes a 9-layer CNN wherein 5 categories of heartbeats may be identified in the electromagnetic signals (ECG) (abstract).  Specifically, Acharya et al. disclose model classifiers that include weights based on training data from ECG data over time based on heart parameters (page 389, col. 1-col. 2; page 390, col. 1).  Acharya et al. further disclose patient training data from patients, including patient ECG data and initialization of patient classifier weights based on model classifiers (page 390, col. 1-ECG database with subject ECH data from multiple subjects over time).  Further the CNN model includes weighted inputs wherein every neuron in the MLP (perceptron) has an activation function that maps the weighted inputs to outputs (as is inherent in a convolutional neural network operation) (page 390, col. 2).  The CNN is trained using back propagation and weights are updated accordingly (page 391, col. 1).  After multiple epochs of training, the CNN is utilized for classification of ECG signals (page 393, col. 2).  
With respect to claims 2, 3, 32, and 33, Acharya et al. disclose a convolutional neural network that include input of one-dimensional data (abstract-“image data” from ECG).
With respect to claims 4, 34, and 50, Acharya et al. disclose model classifier training using data that includes EM data from output based on source configurations (page  
With respect to claims 5 and 35, Acharya et al. teach the EM source as a heart; a configuration including an anatomical and electrophysiological parameter; heart activation; and body-surface measurements of the EM output (abstract; page 389, col. 2; page 390, col. 1).
claims 6 and 36, Acharya et al. teach that the EM data is cardiogram data (page 389, col. 1-2).
With respect to claims 7 and 37, Acharya et al. include that classifications are source locations (e.g., heartbeat classes-page 390, col. 2).
With respect to claims 8 and 38, Acharya et al. teach that EM data is derived from heart output, e.g. ECG signals (abstract).
	With respect to claims 9 and 39, Acharya et al. teach that data from a “target patient” is received and can be used for classification (e.g., ECG data in a database location-page 390).
	With respect to claim 40, Acharya et al. disclose training data generated based on heart simulations (page 390, Methods section).
 	With respect to claims 41-47, the limitations as claimed pertain to general organization and construction of a convolutional neural network.  Other examples in the prior art to the use of convolutional neural networks provide evidence to the nature of neural network construction, as for example in the art to Rahhal et al.  Said reference discloses neural network construction for complex pattern problems, such as those presented by signal classifications where CNNs are useful for ECG signal analysis for better detection of ectopic ventricular beats (VEB) and supraventricular ectopic beasts (SVEB) (page 1014-abstract).  Other art, includes Kiranyaz et al. teaching ECG signal classification using neural networking techniques whereby patient-specific ECG classification is possible using feature extraction and classification data (abstract).  As evidenced by the art, neural networking construction is universal and includes set up such as claimed herein.  If Applicant intends to claim specific construction of the neural networks, it is suggested that the claims be amended to include the specific algorithms and parameters for the instant networking schemes.  

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the machine learning approach in Acharya et al. to overcome shortcomings associated with neural networks. The motivation in the prior art to Zhang et al. includes that classification performance can be further improved by considering the aspects of learning feature representation of ACG signals and using a training data set with more typical patterns.  Recommendations include using said methods to further enhance performance over existing convolutional and recurrent neural networks (page 63).  
2.  Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Acharya et al. in Computers in Biology and Medicine (2017) Vol. 89:389-396 as evidenced by Rahhal et al. in Journal of Medical and Biological Engineering (March 2018) 38:1014-1025 and Kiranyaz et al. in IEEE Transactions on Biomedical Engineering (2016-March) 63:664-675, to illustrate the construction of neural networks as known in the art and in further view of Zhang et al. in Proceedings of the IASTED International Conference in Biomedical Engineering (BioMed 2017); February 20-21, 2017 in Innsbruck, Austria:5 pages, as applied to claim 31 above, in view of Acharya et al. in Computers in Biology and Medicine (2018-online Sept. 2017) 100:270-278 (hereinafter Acharya et al. 2). 
The prior art to Acharya et al. in view of Zhang et al. discloses the features of claim 31, as described above.  The art is directed to neural networks for use with electromagnetic data prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the same techniques for elucidation of brain classifiers as in claim 48.  One would have recognized that the techniques of neural networking may generally be applied in a myriad of scenarios wherein classification of data is desirable, such as for use in brain wave data generated in, perhaps, an EEG.  This is further validated by the art to Acharya et al. 2, detailing neural network application for assessment of EEG signals.  As such, one would have had a reasonable expectation of success in using the techniques as discussed in Acharya et al. in view of Zhang et al. for brain EEG classifications, as disclosed in Acharya et al. 2.  Acharya et al. teach that CNNs are advantageous due to the ability to said models to be fully automatic; be relatively insensitive to signal quality; and also be fairly robust in nature (page 393).  
 
Response to Applicant’s Arguments
	1.  Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth above.

Conclusion
	No claims are allowed.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631